                       Case 1:20-cv-00632-JSR Document 5 Filed 01/24/20 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

KRISTOPHER R. OLSON, individually and on behalf                      )
        of all others similarly situated,                            )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No.   20-cv-632
                                                                     )
           MAJOR LEAGUE BASEBALL, et al.                             )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See attached Schedule A




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: David S. Golub
                                           Steven L. Bloch
                                           Ian W. Sloss
                                           Silver Golub & Teitell LLP
                                           184 Atlantic Street
                                           Stamford, Connecticut 06901

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
         January 24, 2020                                                                 /s/ S. James
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-00632-JSR Document 5 Filed 01/24/20 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:20-cv-00632-JSR Document 5 Filed 01/24/20 Page 3 of 3



Olson v. Major League Baseball, et al.

                                 SCHEDULE A TO SUMMMONS

MAJOR LEAGUE BASEBALL
1271 Avenue of the Americas
New York, New York 10020

MLB ADVANCED MEDIA, L.P.
1271 Avenue of the Americas
New York, New York 10020

HOUSTON ASTROS, LLC
501 Crawford Street, Suite 500
Houston, Texas 77002

BOSTON RED SOX BASEBALL CLUB, L.P.
4 Jersey Street
Boston, Massachusetts 02215
